Citation Nr: 0408487	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to September 16, 2002 
for the grant of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In an August 2001 rating decision, the RO continued zero 
percent evaluations for the veteran's service-connected left 
shoulder and low back disorders.  The veteran expressed 
disagreement with this decision in a November 2001 submission 
and clarified in a March 2002 statement that he was seeking a 
20 percent evaluation for the left shoulder disorder and a 10 
percent evaluation for the low back disorder.  In a rating 
decision issued in the same month, the RO increased the 
evaluation for the left shoulder disorder to 20 percent and 
also assigned a 10 percent evaluation for the low back 
disorder.  Moreover, in an August 2002 rating decision, the 
RO increased the low back disorder evaluation to 20 percent.  
The veteran has not submitted further argument as to these 
evaluations, and the Board is therefore satisfied that he is 
not seeking to contest these evaluations on appeal.

In his May 2003 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  He withdrew this request in a June 
2003 submission, however.  See 38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim of entitlement to service 
connection for hypertension was received by the RO on March 
28, 2001 and denied in a June 2001 rating decision.

3.  The veteran indicated disagreement with the June 2001 
rating decision in a July 2001 submission; the RO, however, 
did not follow up this submission with a Statement of the 
Case or otherwise inquire as to whether the veteran sought to 
initiate an appeal as to this matter.


CONCLUSION OF LAW

The record supports an effective date of March 28, 2001 for 
the grant of entitlement to service connection for 
hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his service-
connected hypertension.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in regard to his initial service connection claim in 
a January 2003 letter.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also provided 
regulations pertinent to the veteran's current claim in an 
April 2003 Statement of the Case.

The Board is aware that the January 2003 VCAA letter 
concerned the veteran's service connection claim and not his 
present earlier effective date claim.  The question of 
whether a further VCAA letter for such a "downstream" issue 
is required was addressed by the VA Office of General Counsel 
in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Accordingly, the Board finds no procedural deficiencies 
under 38 U.S.C.A. § 5103(a) in this case, and the veteran 
will not be prejudiced by a Board adjudication of his claim 
at the present time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.   Whatever the merits of this 
Court decision, however, the Board finds that the RO's 
development of this case is fully in compliance with 
Pelegrini because VCAA notification was accomplished prior to 
the appealed March 2003 rating decision.

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

With claims for service connection, the effective date may 
also be the day following separation from service if the 
claim is received within one year after separation from 
service.  Otherwise, the general rule regarding effective 
dates applies.  38 C.F.R. § 3.400(b)(2)(i).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). 

In this case, the veteran's initial claim of entitlement to 
service connection for hypertension was received by the RO on 
March 28, 2001.  The RO subsequently denied this claim in a 
June 2001 rating decision, which also addressed the 
evaluations for the veteran's left shoulder and low back 
disorders, and notified him of this denial in the same month.

Subsequently, in July 2001, the veteran submitted a statement 
in which he requested "that V.A. reevaluate my case due to 
other injury and illness I accrued while in [the] Air 
Force."  The veteran also requested an increase in the 
evaluations for his service-connected disabilities.  The RO 
did not respond with a Statement of the Case addressing the 
June 2001 rating decision or otherwise seek clarification as 
to whether the veteran sought to appeal specific denials from 
the June 2001 rating decision.

Following receipt of a submission from the veteran on 
September 16, 2002, the RO, in a March 2003 rating decision, 
granted service connection for hypertension and assigned a 10 
percent evaluation, effective from September 16, 2002.  The 
RO has indicated that September 16, 2002 was utilized as the 
effective date because it was the date of receipt of the 
veteran's reopened claim.

For there to be a reopened claim, however, there must first 
be a prior and final denial of the claim at issue.  In this 
regard, the Board has considered whether the July 2001 
statement could be construed as a Notice of Disagreement with 
the June 2001 denial of entitlement to service connection for 
hypertension.  

In this regard, the Board first notes that this statement was 
received only 17 days following notification to the veteran 
of the June 2001 rating decision and, accordingly, appears to 
be a clear response to that decision.  The Board is aware 
that this decision also included increased rating issues, and 
the letter clearly expressed a desire on the part of the 
veteran for the evaluations at issue to be increased.  At the 
same time, the veteran's request "that V.A. reevaluate my 
case due to other injury and illness I accrued while in [the] 
Air Force" (emphasis added) seems to refer to non-service 
connected disabilities as well.  

The Board finds that this statement could reasonably be 
construed as a Notice of Disagreement with the June 2001 
rating decision.  In any case, the RO should have at least 
contacted the veteran to determine whether he sought either 
reconsideration or an appeal of the denial of service 
connection for hypertension.  No such action, let alone 
issuance of a Statement of the Case, was ever taken by the 
RO.  As such, the Board finds that the unaddressed July 2001 
lay statement renders the June 2001 denial of entitlement to 
service connection for hypertension not final.  See 
38 U.S.C.A. § 7105(c).

As the June 2001 rating decision denying entitlement to 
service connection for hypertension is not final, the 
effective date for the grant of this benefit, under 38 C.F.R. 
§ 3.400(b)(2)(i), should be the date of initial claim.  
Accordingly, an effective date of March 28, 2001 for this 
grant is warranted.  To that extent, the veteran's appeal is 
granted.


ORDER

An effective date of March 28, 2001 for the grant of 
entitlement to service connection for hypertension is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



